 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SHEILA HALOUSEK,                                 No. 2:19-cv-00588-MCE-KJN (PS)
12                        Plaintiff,
13            v.                                          ORDER
14       UNITED STATES POSTAL SERVICE, et
         al.,
15
                          Defendants.
16

17

18           Plaintiff Sheila Halousek, who proceeds without counsel in this action, has requested

19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) Plaintiff’s

20   application in support of her request to proceed in forma pauperis makes the showing required by

21   28 U.S.C. § 1915. Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

22           The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C. §
28   636(b)(1).
                                                     1
 1          A federal court has an independent duty to assess whether federal subject matter

 2   jurisdiction exists, whether or not the parties raise the issue. See United Investors Life Ins. Co. v.

 3   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (stating that “the district court had a duty

 4   to establish subject matter jurisdiction over the removed action sua sponte, whether the parties

 5   raised the issue or not”); accord Rains v. Criterion Sys., Inc., 80 F.3d 339, 342 (9th Cir. 1996).

 6   The court must sua sponte dismiss the case if, at any time, it determines that it lacks subject

 7   matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

 8                  Federal courts are courts of limited jurisdiction. They possess only
                    that power authorized by Constitution and statute, which is not to be
 9                  expanded by judicial decree. It is to be presumed that a cause lies
                    outside this limited jurisdiction, and the burden of establishing the
10                  contrary rests upon the party asserting jurisdiction.
11   Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994) (internal citations

12   omitted).

13          “Sovereign immunity is an important limitation on the subject matter jurisdiction of

14   federal courts. The United States, as sovereign, can only be sued to the extent it has waived its

15   sovereign immunity. The Supreme Court has frequently held that a waiver of sovereign

16   immunity is to be strictly construed, in terms of its scope, in favor of the sovereign.” Vacek v.

17   United States Postal Serv., 447 F.3d 1248, 1250 (9th Cir. 2006) (internal citations and

18   punctuation marks omitted). “The bar of sovereign immunity cannot be avoided merely by

19   naming officers and employees of the United States as defendants.” Hutchinson v. United States,

20   677 F.2d 1322, 1327 (9th Cir. 1982).
21          Here, plaintiff attempts to bring a claim against a federal agency, the United States Postal

22   Service (USPS), and the agency’s contractor, Gold Eagle Market, based upon their alleged failure

23   to safeguard plaintiff’s monthly retirement checks. (See generally ECF No. 1.) Plaintiff brings

24   her claim pursuant to the Federal Tort Claims Act (“FTCA”).

25          The FTCA “waives the sovereign immunity of the United States for certain torts

26   committed by federal employees under circumstances where the United States, if a private person,
27   would be liable to the claimant in accordance with the law of the place where the act or omission

28   occurred.” Vacek, 447 F.3d at 1250; 28 U.S.C. § 1346(b). However, under the FTCA:
                                                        2
 1                   [a]n action shall not be instituted upon a claim against the United
                     States for money damages for injury or loss of property or personal
 2                   injury or death caused by the negligent or wrongful act or omission
                     of any employee of the Government while acting with the scope of
 3                   his office or employment, unless the claimant shall have first
                     presented the claim to the appropriate Federal agency and his claim
 4                   shall have been finally denied by the agency in writing and sent by
                     certified or registered mail. The failure of an agency to make final
 5                   disposition of a claim within six months after it is filed shall, at the
                     option of the claimant any time thereafter, be deemed a final denial
 6                   of the claim for purposes of this section.

 7   28 U.S.C. § 2675(a). Furthermore, an action under the FTCA:

 8                   shall not be instituted for any sum in excess of the amount of the
                     claim presented to the federal agency, except where the increased
 9                   amount is based upon newly discovered evidence not reasonably
                     discoverable at the time of presenting the claim to the federal
10                   agency, or upon allegation and proof of intervening facts, relating
                     to the amount of the claim.
11

12   28 U.S.C. § 2675(b). “A tort claim against the United States shall be forever barred unless it is

13   presented in writing to the appropriate Federal agency within two years after such claim

14   accrues….” 28 U.S.C. § 2401(b). The requirement that a claimant first exhaust administrative

15   remedies by filing a claim with the appropriate federal agency “is jurisdictional in nature and

16   must be interpreted strictly.” Vacek, 447 F.3d at 1250.2

17           Here, plaintiff has failed to allege that she exhausted her administrative remedies, prior to

18   filing this action in federal court. Consequently, the court lacks federal subject matter jurisdiction

19   over this action under the FTCA.

20           Therefore, the court dismisses plaintiff’s complaint. Nevertheless, in light of plaintiff’s

21   pro se status, and because it is at least conceivable that plaintiff could allege additional facts to

22   potentially state a claim under the FTCA, the court finds it appropriate to grant plaintiff an

23   opportunity to amend the complaint.

24
     2
       In United States v. Wong, 135 S. Ct. 1625 (2015), the United States Supreme Court held that 28
25   U.S.C. § 2401(b) is a procedural, and not jurisdictional, time bar, which may be equitably tolled
26   in an appropriate case. However, Wong did not disturb well-established precedent holding that
     the FTCA’s administrative exhaustion requirement itself (i.e., presentation of the claim), as
27   outlined in 28 U.S.C. § 2675(a), is jurisdictional. See, e.g., Bhatnagar v. United States, 2015 WL
     4760386, at *5 (N.D. Cal. Aug. 12, 2015) (distinguishing section 2675(a)’s jurisdictional
28   requirement from section 2401(b)’s non-jurisdictional statute of limitations).
                                                        3
 1          If plaintiff elects to file an amended complaint, it shall be clearly captioned “First

 2   Amended Complaint” and shall cure the jurisdictional deficiencies identified above. Plaintiff is

 3   informed that the court cannot refer to a prior complaint or other filing in order to make plaintiff’s

 4   first amended complaint complete. Local Rule 220 requires that an amended complaint be

 5   complete in itself without reference to any prior pleading. As a general rule, an amended

 6   complaint supersedes the original complaint, and once the first amended complaint is filed, the

 7   original complaint no longer serves any function in the case.

 8          Finally, nothing in this order requires plaintiff to file a first amended complaint. If

 9   plaintiff concludes that she is unable to truthfully allege that she has exhausted her administrative

10   remedies, she may instead elect to voluntarily dismiss the matter without prejudice.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

13          2. Plaintiff’s complaint is dismissed, but with leave to amend.

14          3. Within 28 days of the date of this order, plaintiff shall file a first amended complaint

15              in accordance with this order. Alternatively, if plaintiff no longer wishes to pursue

16              this action in federal court, plaintiff shall file a notice of voluntary dismissal of the

17              action without prejudice within 28 days of the date of this order.

18          4. Failure to file either a first amended complaint or a notice of voluntary dismissal

19              without prejudice by the required deadline may result in dismissal of the action with

20              prejudice pursuant to Federal Rule of Civil Procedure 41(b).
21          IT IS SO ORDERED.

22   Dated: April 19, 2019

23

24

25

26
27

28
                                                         4
